Rodman, J.
The opinion in this cause, filed January 29, 1965, is reported 263 N.C. 622, 139 S.E. 2d 904.
In apt time, plaintiff and Farmers filed a petition to rehear. Rehearing was requested because, in the opening paragraph of the opinion, it is said: “In substance, the action of the parties amounted to a waiver *140of a jury trial * * The petition was allowed “for clarification of opinion with respect to right of trial by jury.”
An order which does nothing more than settle the issues is interlocutory. An appeal from such an order is premature. DeBruhl v. Highway Com., 241 N.C. 616, 86 S.E. 2d 200. The sentence containing the quoted language was inserted merely to show that the appeal should be considered as within the spirit, if not the letter, of G.S. 1-277. It was not intended to limit, nor has either party’s right to jury trial been impaired by what was said.
The conclusion heretofore reached is
Reaffirmed.